Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of invention (I) drawn to claims 1-17 in the reply filed on 10/26/2022 is acknowledged.

Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “IV fluid” in line 3 should be amended to read –intravenous (IV) fluid--.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the phrase “an animal body” in line 3 should be amended to read –the animal body--.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  the phrase “IV fluid” in lines 2 and 3 should be amended to read –the IV fluid--.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  the phrase “the body” in line 3 should be amended to read –the animal body--.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  the phrase “maximum depth of the concave distal end surface” in line 2 should be amended to read –the maximum depth of the concave distal end surface--.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  the phrase “maximum depth of the concave distal end surface” in line 3 should be amended to read –the maximum depth of the concave distal end surface--.  Appropriate correction is required.


Claim 6 is objected to because of the following informalities:  the phrase “drawing the bodily fluid” in line 4 should be amended to read –the drawing the bodily fluid--.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  the phrase “administering” in line 5 should be amended to read –the administering--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Limitation “connection member configured to connect” in claim 1, the claim does not recite enough structure that corresponds to the claimed “connection member” to perform the function of connecting.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recite the limitation “a catheter” in line 3, this limitation is not defined in the claim which renders the claim indefinite. One with ordinary skill in the art would not be able to know if the claimed “catheter” in claim 7 is the same and/or different than the claimed “catheter” in claim 1. Still, claim 7 recite the limitation “the catheter” in line 5, it is not clear if this limitation is referring to the catheter in claim 7 or claim 1. The scope of the claim remains indeterminate because of the claimed “catheter” in lines 3 and 5.

Claim 15 recite the limitation “fluid” in line 8, this limitation is not defined in the claim which renders the claim indefinite. One with ordinary skill in the art would not be able to know if the claimed “fluid” refers to the “IV fluid”, “bodily fluid from the animal body” or “residual bodily fluid” in claim 1. As broadly as claimed the scope of the claim is indeterminate with respect to the claimed “fluid” in line 8.

Claim 1 recites the limitation "the maximum depth" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the center" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the IV fluid" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the center" in 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the rate" in line3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the central axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the conical distal end surface" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the central axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the rate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: the most pertinent art Devgon et al (US 2012/0277627) teaches an apparatus for administering fluid to an animal body, comprising: an intravenous device defining therethrough a first fluid channel, the first fluid channel configured to selectively transport IV fluid to an animal body and selectively draw a bodily fluid from the animal body; and a connection member configured to connect to a catheter. 
The prior art does not teach, disclose and/or fairly teach the connection member defining a concave distal end surface, wherein the maximum depth of the concave distal end surface is out of alignment with a center of the connection member to create a fluid flow pattern that removes residual bodily fluid remaining at the concave distal end surface after the intravenous device transitions from drawing the bodily fluid from the animal body through the first fluid channel to administering the IV fluid to the animal body through the first fluid channel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments regarding the classification of invention (II), are persuasive and invention (II) directed to claims 18 and 19 should be reclassified to A61M 2039/0276 to encompass introducing or removing fluids into or out of a body, wherein the body can encompass both animals and humans.

The Examiner respectfully notes that the current rejections/objections are minimal to allowance, but they are so many to be entered by Examiner amendments, and the Examiner thinks a Non-Final Rejection is appropriate at this time. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791